Name: Council Regulation (EEC) No 1910/91 of 28 June 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco, Israel, Tunisia and Egypt (1991/92)
 Type: Regulation
 Subject Matter: Africa;  Europe;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 170/8 Official Journal of the European Communities 29 . 6. 91 COUNCIL REGULATION (EEC) No 1910/91 of 28 June 1991 opening and providing for the adminsitration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco, Israel, Tunisia and Egypt (1991/92) Whereas, however, the quotas relating to Cyprus must be increased in equal steps of 5 % per annum, starting with the entry into force of the abovementioned Protocol, by virtue of its Articles 18 and 19 ; whereas for 1991 they will therefore be at the levels indicated in Article I ; Whereas, to take into account the fact that, for fresh oranges, Morocco and Tunisia benefit in the period 16 October to 30 April from a customs duty less than that in Spain and Portugal ; whereas these tariff quotas should be opened for the periods 1 July to 15 October 1991 and 1 May to 30 June 1992 ; whereas, taking into account the seasonal nature of the imports of these products, the volume of these quotas should be fixed at the level of the traditional average imports in these periods, that is to say, 103 242 tonnes for Morocco and 1 051 tonnes for Tunisa respectively ; Whereas, under these tariff quotas, customs duties are to be abolished progressively :  over the same periods and in accordance with the same timetables as laid down in Articles 75 and 268 of the Act of Accession of Spain and Portugal in the case of the tariff quotas opened for Morocco, Israel , Tunisia and Egypt,  in accordance with the timetable and conditions laid down in Article 5 and 16 of the abovementioned Protocol and Cyprus in the case of the tariff quotas opened for Cyprus ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the relevant articles and the Additional Protocols to the Agreements between the European Economic Community, on the one hand, and the Kingdom of Morocco ('), the State of Israel (2), the Tunisian Republic (3) and the Arab Republic of Egypt (4), on the other, an the Protocol defining the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agremeent (s) provide for the opening of Community tariff quotas for :  86 000 tonnes of tomatoes, fresh or chilled, falling within CN code ex 0702 00 10 originating in Morocco ( 15 November to 30 April), of which 15 000 tonnes in April ,  300 tonnes of aubergines, falling within CN code ex 0709 30 00 originating in Cyprus (1 October to 30 November),  100, 450 and 100 tonnes of Chinese cabbage, falling wihtin CN code ex 0704 90 90 originating in Morocco, Israel and Cyprus respectively (1 November to 31 December),  100, 250 and 100 tonnes of 'Iceberg' lecture, falling wihtin CN codes ex 0705 11 10 and ex 0705 1190 originating in Morocco, Israel and Cyprus respectively (1 November to 31 December), -  265 000 tonnes, 293 000 tonnes and 7 000 tonnes or oranges, fresh, falling within CN code ex 0805 10 originating in Morocco, Israel, Tunisia and Egypt respectively (1 July to 30 June),  14 200 tonnes of fresh mandarins, Clementines, etc, falling within CN code ex 0805 20 originating in Israel (1 July to 30 June); Whereas Council Regulations (EEC) No 4162/87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Israel (6), (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria 0, (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egpyt, Jordan, Lebanon, Tunisia and Turkey on the other (8), and the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (9) provide that Spain and Portugal shall apply duties which progressively reduce the gap between (') OJ No L 224, 13 . 8 . 1988 , p. 18 . 0 OJ No L 327, 30 . 11 . 1988 , p. 36 . (3) OJ No L 265, 27. 9 . 1978, p. 2. 0 OJ No L 266, 27. 9 . 1978, p. 2. 0 OJ No L 393, 31 . 12 . 1987, p. 2. (s) OJ No L 396, 31 . 12. 1987, p. 1 . 0 OJ No L 287, 20. 10 . 1988, p. 1 . (8) OJ No L 250 , 1 . 9 . 1987, p. 1 . O OJ No L 393, 31 . 12. 1987, p. 37 . 29. 6. 91 Official Journal of the European Communities No L 170/9 the base duty rates and the preferential duty rates, whereas the Community tariff quotas in question should therefore be opened for the periods mentioned in Article 1 ; are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminsi ­ tration of these quotas may be carried out by any of its members, Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necesaary measures should be taken to provide for effective Community mangement of the quotas, so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community of the products listed below originating in Cyprus, Morocco, Israel , Tunisia and Egypt shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (a) Description Origin Quota volume (in tonnes) Rate of (duty %) ( 1 ) (2) (3) (4) (5) (6) 09.1117 ex 0702 00 10 Tomatoes fresh or chilled, from 15 November 1991 to 30 April 1992 Of which : Morocco 86 000  from 15 November to 31 December : 3,6 MIN ECU 0,6/ 100 kg/net  from 1 January to to 29 February : ECU 0,2/ 100 kg/net (  )  from 1 March to 30 April : 2,4 MIN ECU 0,4/ 100 kg/net 09.1118 ex 0702 00 10 Tomatoes, fresh or chilled, from 1 to 30 April 1992 Morocco 15 000 2,4 MIN ECU 0,4/100 kg/net 09.1405 ex 0709 30 00 Aubergines, from 1 October to 30 November 1991 Cyprus 360 4,0 09.1109 09.1311 09.1425 ex 704 90 90 Aubergines, from 1 November to 31 December 1991 Morocco Israel Cyprus 100 450 120 6,8 6,8 9,6 09.1111 09.1313 ex 0705 11 10 ex 0705 1 1 90 'Iceberg' lettuce (Lactuca sativa L, capitata L), from 1 November to 31 December 1991 Morocco Israel 100 250  from 1 to 30 November : 5,0 MIN ECU 0,5/ 100 kg/br  from 1 to 31 December : 4,3 MIN ECU 0,5/ 100 kg/br 09.1427 Cyprus 120  from 1 to 30 November : 9,6 MIN ECU 1,6/ 100 kg/br  from 1 to 31 December : 8,3 MIN ECU 1,0/ 100 kg/br No L 170/10 Official Journal of the European Communities 29 . 6 . 91 Order No CN code (a) Description Origin Quota volume (in tonnes) Rate of (duty %) 1 ) 2 3 4 (5) (6) 09.1323 Fresh oranges, from 1 July 1991 to 30 June 1992 Israel Egypt 293 000 7 000 2,8 09.1707 0 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 0805 10 49 0 ex 0805 10 70  from 16 October to 31 December 1991 : 6,6  from 1 January to 31 March 1992 : 4,4  from 1 July to 15 October 1991 : 5,0  from 1 April to 30 June 1992 : 3,3  from 16 October to 31 December 1991 : 6,6  from 1 January to 31 March 1992 : 4,4 ex 0805 10 90 Morocco Tunisia 103 242 1 051 09.1121 09.1207 Fresh oranges, from 1 July to 15 October 1991 and from 1 May to 30 June 1992 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0 0 09.1325 Israel 14 200  from 1 July to 31 December 1991 : 6,6  from 1 January to 30 June 1992 : 4,4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 20 90 Madarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids, fresh, from 1 July 1991 to 30 June 1992 Minneolas, fresh, from 1 July 1991 to 30 June 1992 0 (a) See Taric codes in the Annex. (') This specific customs duty is only levied when it exceeds 2 % ad valorem. Article 3Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of Regulations (EEC) No 4162/87, (EEC) No 3189/88 and (EEC) No 2753/87 and of the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession ' of Spain and Portugal to the Community. If an importer presents in a Member State a declaration of entry for free circulation, including a request for preferen ­ tial benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to its require ­ ments from the corresponding quota amount. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective mana ­ gement thereof. Requests for drawings, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delav. 29. 6. 91 Official Journal of the European Communities No L 170/ 11 The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry for free circulation by the customs authorities of the Member States concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, the requests shall be met on a pro rata basis. Member States shall be informed by the Commission of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Council The President J.F. POOS No L 170/ 12 Official Journal of the European Communities 29 . 6 . 91 ANNEX Taric code Order No CN code Taric Code 09.1117 ex 0702 00 10 0702 00 10*21 0702 00 10*29 0702 00 10*31 0702 00 10*39 0702 00 10*41 0702 00 10*49 0702 00 10*51 ' 0702 00 10*59 0702 00 10*61 0702 00 10*69 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1118 ex 0702 00 10 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1405 ex 0709 30 00 0709 30 00*50 09.1109 09.1311 09.1425 ex 0704 90 90 0704 90 90*92 09.1111 09.1313 09.1427 ex 0705 11 10 ex 0705 1 1 90 0705 11 10*35 0705 11 90 ' 11 09.1323 09.1707 ex 0805 10 70 ex 0805 10 90 0805 10 70*11 0805 10 70*13 0805 10 70*14 0805 10 70*18 0805 10 90*11 0805 10 90*19 09.1325 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 0805 20 10*31 0805 20 10*33 0805 20 10*35 0805 20 10*37 0805 20 30*31 0805 20 30*33 0805 20 30*35 0805 20 30*37 0805 20 50*31 0805 20 50*33 0805 20 50*35 0805 20 50*37 09.1325 ex 0805 20 70 ex 0805 20 90 0805 20 70*31 0805 20 70*33 0805 20 70*35 0805 20 70*37 0805 20 90*51 0805 20 90*53 0805 20 90*55 0805 20 90*57 09.1325 ex 0805 20 90 0805 20 90*11 0805 20 90*12 0805 20 90*13 0805 20 90*14